 In the Matter of UNITED CARBON COMPANY, INC.andOIL WORKERSINTERNATIONAL UNION, LOCAL 236In the Matter of UNITED CARBON COb71'ANY, INC.andOIL WORKERSIN'I7:RNATIONAL UNIONCases Nos. C--446 and R--586, respectively.-Decided June 1, 1938Carbon Black ilianufacturmq Industrg^h+lerferencc, Restraint, (old Coer-cionc:antiunion statements; circulation of petitions designating plant repre-sentatives ; discrediting union ; expressed opposition to labor organization ; threatsof retaliatory action; threat to close plantDiscrirn union:discharges: forunion activityReinstatementOrdered:discharged employees-BackPay:awarded to dischargedemployees-Investi!tationz of Rchreseretaticcs:controversyconccning representation of employees: employers refusal to grant recognition,of union; majority status disputed by employer-Priorltlectiorn:prior consentelection no bar to determination of representatives, in view of numerous actsof interference, restraint, and coercion engaged in by employer to influenceresults ofelection-Unit Appropriate for Collective Bargaivhig:employees ateight plants, central machine shop, :Ind laboratory, mud "general supervision"employees paid on hourly basis, excluding supervisory employees, office andclericalworkers, and construction employees; stipulationas to Election Or-dered:time to be set by board, after compliance with accompanying order.Mr. L. N. D. Wells, Jr.,for the Board.Adkins, Piplein, Madden d Xeff'er,byMr. Wales H. MaddenandMr. H. C. Piplein,of Amarillo, Texas, for the respondent.Mr. George E. Beberm:eyer,of Borger, Texas, and111r.John L.Coulter,ofWashington, D. C., for the Union.Hr. David Y. Campbell,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Oil WorkersInternational Union, Local 236, herein called the Union, the NationalLabor Relations Board, herein called the Board, by Edwin A. Elliott,itsRegional Director for the Sixteenth Region (l ort Worth, Texas),issued its complaint dated November 4, 1937, against United Car-598 DECISIONS AND ORDERS599bon Company, Inc.,, Borger, Texas, herein called the respondent,alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce, within the meaning ofSection 8 (1) and (3), and Section 2 (6) and (7), of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On August 24, 1937, and on November 1, 1937, the Union filedwith the Regional Director a petition and amended petition, respec-tively,2 alleging that a question affecting commerce had arisen con-cerning representation of employees of the respondent, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the Act.On October 26, 1937, the Board, acting pur-suant to Article II, Section 37 (b), and Article III, Section 10 (c) (2),of National Labor Relations Board Rules and Regulations-Series 1,,as amended, ordered the cases consolidated for purposes of a hearing,and acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of said Rules and Regulations, ordered an investigationon the petition and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon clue notice.Noticesof hearing were issued and duly served, together with copies of thecomplaint, upon the respondent and the Union, and service thereofwas admitted by the respondent and the Union.The complaint alleged in substance (1) that the respondent dis-charged Luther Martin on September 1, 1937, and Sam Scarboroughon October 2, 1937, and has since refused to reinstate them becausethey, and each of them, joined and assisted the Union and engagedin concerted activities for the purpose of collective bargaining andfor other mutual aid and protection, thereby discouraging member-ship in a labor organization; (2) that the respondent through certainof its agents interfered with, restrained, and coerced its employeesby threats and other means in the selection of bargaining representa-lives in a consent election held September 14, 1937, pursuant to anagreement made between the respondent and the Union; and (3) thatby these and other acts the respondent has interfered with, restrained,and coerced its employees in the exercise of their rights guaranteedin Section 7 of the Act.On November 16, 1937, the respondent filed its answer admittingthe allegations as to the character of its business, but denying thatit is engaged in interstate commerce or that its activities affect suchcommerce, denying that it had engaged in unfair labor practices,alleging affirmatively that Martin had been discharged for ineffi-I Incorrectly designated in the cha,ge as United Carbon Company, which designation wascorrected by amendment at the healing2Both were amended at the hearing to show the correct name of the respondent106791-38-vol vii--30 600NATIONAL LABOR RELATIONS BOARDciency and that Scarborough had voluntarily quit his employment,but that the respondent had cause to discharge Scarborough, andalleging that the Union was estopped to deny the validity of theconsent election, the Regional Director's certification of its results notbeing subject to a collateral attack.On the same date, the respond-ent filed exceptions to the complaint, which are in the nature of aspecial demurrer, and separate motions to dismiss the complaint andthe petition.The grounds assigned for dismissal of the complaintand petition are in substance (1) that the Board lacks jurisdiction;(2) that the petition and the charge erroneously designated as theemployer United Carbon Company, a separate legal entity, of whichthe respondent is the wholly owned subsidiary, and therefore therespondent is not properly brought before the Board; and (3) thatno exceptions to or appeal from the certification of the results of theconsent election by the Regional Director having been taken, pur-suant to Article III, Section 9, of said Rules and Regulations, thevalidity of said election cannot be questioned in this proceeding.These motions and the exceptions, renewed orally at the hearing,were overruled by the Trial Examiner, which rulings we herebyaffirm.It is to be noted in connection with the foregoing motions andexceptions that, as pointed out herein, the petition and charge wereamended at the hearing to substitute the respondent for United Car-bon Company, and that Article III, Section 9, of said Rules andRegulations does not refer to consent elections.Pursuant to notice, a hearing was held on November 22, 1937,through December 2, 1937, inclusive, at Stinnett, Texas, beforeCharles Bayly, the Trial Examiner duly designated by the Board.The Board and the respondent were represented by counsel and theUnion was represented and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses. and toproduce evidence bearing upon the issues was afforded all parties.During the hearing, motions were made by the Union to amendthe amended petition and amended charge to state correctly thereinthe name of the respondent, and to amend the amended petition toinclude allegations as to the consent election and the membershipclaimed.No objections were made to the latter motion.Counselfor the Board moved to amend the complaint to include allegationsregarding the business organization of the respondent, which allega-tions were admitted in the answer.At the close of the respondent'scase, counsel for the Board moved to amend the complaint to con-form to the evidence, and the respondent made a similar motion toamend the answer.All said motions were granted by the TrialExaminer, which rulings are hereby affirmed.During the course of DECISIONS AND ORDERS601the hearing, the Trial Examiner made several other rulings on mo-tions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed. Said rulings are hereby affirmed.On February 14, 1938, the Trial Examiner issued his IntermediateReport, which was filed with the Regional Director and duly servedon the parties, finding that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1) and (3), and Section 2 (6) and (7), ofthe Act, and recommending that the respondent be ordered-to ceaseand desist from its unfair labor practices, reinstate, with back pay,both individuals named in the complaint as having been discrimi-nated against, and take certain other appropriate action to remedythe situation brought about by the unfair labor practices.There-after, the respondent filed its exceptions to the findings and recom-mendations of the Intermediate Report.The Board has fully con-sidered the exceptions to the Intermediate Report and finds no meritin them.Although accorded the opportunity, the respondent has notrequested oral argument before the Board, nor has it filed any briefs.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, United Carbon Company, Inc., is a Marylandcorporation, organized in 1935 as a subsidiary of United CarbonCompany, a Delaware corporation. The respondent maintains a mainoffice in Charleston, `Vest Virginia, and a local office in Borger,Texas, in the vicinity of which are located the eight plants involvedin this proceeding, namely the Alexander, Norrick, Rock Creek,Mcllroy, Combined, Sanford A, Sanford B, and Stinnett plants ofthe respondent.At least one other plant is operated by the respon-dent elsewhere in the State of Texas, and is not here involved. Therespondent also maintains a laboratory and machine shop in Borger,Texas, in connection with the eight plants.The respondent manufactures carbon, black from processes involv-ing the incomplete combustion of the residue of natural gas, fromwhich all gasoline content has been stripped, purchased whollywithin the State of Texas.Carbon black is used universally, inthe manufacture of a large variety of articles. Its chief use, how-ever, is to give wearing quality and color to rubber, principally inthe manufacture of tires. It is also utilized in the manufacture ofradio sets, phonograph records, telephone sets, rubber goods of all 602NATIONAL LABOR RELATIONS BOARDkinds, printer's ink, and the like, as well as in highway construction.Approximately 80 per cent of the world's supply is manufactured inthe State of Texas, where the respondent is one of the two leadingproducers of this widely used commodity.Carbon black is manufactured in continuous process.The respon-dent's plants operate 24 hours a day and 7 days a week at capacity,except when units are temporarily shut down for repairs.Themanufactured black is stored in warehouses at the respective plants,pending the receipt of orders for shipment from the respondent'sCharleston,West Virginia, office via its Borger, Texas, office.Ordersfor shipment designate the type, amount, and quality of the black andthe plant from which it is to be shipped, the name of the consigneeand the destination, the date of shipment and carrier, and show ontheir face whether the shipment is for foreign or domestic consign-ment.Upon the receipt of said orders, the respondent's employeesload the black directly in the railroad cars, spotted by the carrieron a spur track leading into the particular plant according to therespondent's instructions, or upon trucks.The shipment is thentransported to the consignee by the carrier under uniform straightbills of lading, inland freight prepaid on foreign shipments andf. o. b. cars or trucks in the case of domestic shipments.Foreign shipments are thus sent principally through Texas ports,with about 2,500,000 pounds shipped via New Orleans, Louisiana,during the first 6 months of 193'7, and a small amount shipped viaVancouver, British Columbia.Of the respondent's total productionof 50,041,673 pounds of carbon black in the eight plants during thefirst 6 months of 1937, 37.3 per cent was shipped to foreign pointsand 62 6 per cent was shipped to other States, 99.9 per cent thus beingshipped to points located outside the State of Texas.During thesame 6-month period, the respondent received at its 8 plants 82 car-loads of bags, nails, shooks, carbon black, pipe, steel, machinery,lumber, sheet iron, an J bricks for use in the operation of its business,76 carloads, or 92.68 per cent, of which were received.from pointssituated outside the State of Texas.During the same period, 240,000pounds of such materials in less than carload lots were so received, 75per cent of which were from outside the State of Texas.By dollarvolme, 83.8 per cent, or $539,519 worth, of the raw materials werereceived from outside Texas.Annual sales from the eight plantsamount to approximately $4,500,000.The respondent consumes an-nually between 72,000,000 and 75,000,000 thousand cubic feet of gasand produces annually between 92,000,000 and 94,000,000 pounds ofcarbon black.The respondent employs about 320 persons in the Borger, Texas,area. DECISIONS AND ORDERSII.TIIE ORGANIZATION INVOLVED603OilWorkers International Union, Local 236, is a labor organiza-tion affiliated with the Committee for Industrial Organization, ad-mitting to its membership production and maintenance employeesof the respondent. It excludes from its membership executive andsupervisory employees, office and clerical workers.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionIn March 1937, the Union began its organizational activity amongemployees in the respondent's plants.The first meeting was heldon March 15, 1937. It appears from the record that the respondentwas aware at that time of the Union's activity among its employees.During the first part of April, the respondent caused to be circulatedamong its employees in each of the plants, petitions making certainrequests concerning conditions of employment and wages and namingplant representatives to deal with the respondent. In at least oneinstance, the designation of a plant representative was written intothe body of the petition after the signatures had been obtained.These petitions, most of which were typewritten on the respondent'sletterheads,were principally circulated by two of the respondent'sforemen, C. L. Lipps and Okey Naylor. The firsts of the petitions,the one circulated in the Sanford A plant, was dated April 2, 1937.Petitions in five of the other plants were dated April 3, 1937, andin the seventh plant the petition was dated April 6, 1937.The peti-tion circulated in the remaining plant is not in evidence, but it wascirculated at about the same time as the others.On April 3, 1937, Keenan, an official of United Carbon Company,the parent corporation, arrived in Borger, having come by trainfrom the main offices of the respondent and the parent corporationinCharleston,West Virginia.Keenan admitted that he knew atleast 1 week before leaving Charleston to come to Borger that therewas a movement among the respondent's employees to select repre-sentatives to bargain with the respondent.The petitions havingbeen circulated in various plants, Keenan and Shinn, the respondent'sgeneral superintendent, called a meeting of the plant representativesnamed in said petitions on April 7, 1937.At this meeting, the con-tents of the several petitions were discussed and amplified.Keenantestified that the meeting then adjourned and he then drafted aworking agreement, admittedly modeled after contracts used by cer-tain inside unions, which dealt with the points requested during thesaid discussion.The testimony of employee witnesses, however, isthat there was little or no discussion and that the agreement was 604NATIONAL LABOR RELATIONS BOARDsubmitted to them by Keenan and Shinn at the meeting. The latterstatement we find to be more in accordance with the facts leadingup to the proposal of the agreement by Shinn and Keenan.While the agreement granted certain concessions, including a gen-eral increase of 3 cents per hour in wages, it also bound the em-ployees not to request additional wage increases for the period of 1year.The agreement failed of consummation, and Keenan left Borger,returning in several days to Charleston.' The respondent then madea large number of improvements in its camps at the several plants,which were among the things requested in the petitions.About May10, 1937, the respondent voluntarily placed in effect a general wageincrease of 5 cents per hour, retroactive to May 1.During the timesubsequent to the formation of the Union in March 1937, the re-spondent's foremen and plant superintendents made va'rious' deroga-tory remarks about the Union, and belittled the benefits to besecured from membership.It is clear from the foregoing facts' that the respondent and its.Officers in Charleston,West Virginia, knew of the formation andactivity of the Union practically from the outset.The respondentthen set about to forestall the growth of the Union by circulatingpetitions naming plant representatives and by the making of numer-ous statements to the employees by its plant superintendents andforemen, which were calculated to undermine the Union.During the months that followed, at least six of the plant super-intendents, several of the foremen, and the assistant general super-intendent,Reeder, openly expressed to employees their hostilitytoward the Union and made various other statements calculated todiscourage the employees from membership in the Union. The evi-dence of such statements is extensive and is so clear as not to requirediscussion.On July 30, 1937, a committee of the Union, composed of L. P.Martin, D. E. Comer, S. C. Scarborough, C. E. Hart, and G. W.Patton, wrote the respondent that the Union represented a majorityof its employees and requested the respondent to enter into negotia-tions for a contract.On August 9, 1937, the committee, togetherwith Bresseler, president of the Union, and Bebermeyer, a Unionrepresentative,met with Shinn and Reeder and submitted a pro-posed contract.The proposed contract was referred by Shinn to therespondent's officers in Charleston,West Virginia, for their con-sideration.A second such meeting was held on August 23, 1937.At the latter meeting, the respondent raised the question of proofof the Union's right to represent a majority, and requested theUnion to turn over to the respondent its membership cards.The DECISIONS AND ORDERS605Union refused the request, for fear that such disclosure would resultin discrimination against its members.The Union then requestedthe respondent's pay roll, against which to check its membership,which request was refused. It was then agreed orally that the mat-ter would be left to determination by a secret election to be conductedby the Board.On August 27, 1937, Shinn read a prepared statement to the em-ployees at each of the respondent's plants.This statement was, inessence, that it was left to the employees either to select a repre-sentative or to retain their individual freedom of action, in this con-nection saying, "In other words, in the event you do not join anyunion your job will be just as safe as it is at this moment." Thestatement then recited that it was reported that the Union claimedto'be negotiating a contract, that if the employees presently joined"it would cost them $2, which amount would be later increased to $36,and that the failure to join the Union at that time would mean theloss of jobs, since there would be a closed shop.Referring to thesealleged rumors, the statement then said, "As far as negotiating a con-tract at this time, and you being out of a job if you do not signare concerned, this is false, and there is not a word of truth in suchpropaganda."The statement then said that the Union committeehad declined to furnish satisfactory proof that the Union representeda majority of employees.Several employees testified that they felt from the reading of thisstatement that the respondent was against the Union.While theproposed contract contained no closed-shop clause, it seems to havebeen a prevalent belief that one of the Union's objectives was theclosed shop.On the 2 successive days following the reading of the statementby Shinn on August 27, 1937, both Reeder, and Patterson, the plantsuperintendent, made statements to groups of employees at the Com-bined plant to the effect that the plants would be closed before therespondent would agree to a closed shop.About the same time, W.McKinney, the plant superintendent at the Mcllroy plant, made asimilar statement to one Scroggins, an employee.In view of the previous evidences of the respondent's antiunionattitude,we think it obvious that these statements of the plantsuperintendents and the assistant general superintendent, togetherwith the statement read by Shinn, constituted a coordinated effort onthe part of the respondent to discourage membership in the Unionand to influence its employees for the purposes of the election todesignate the majority representative, which the respondent hadreasonable cause to believe was soon to be held.On September 10, 1937, the respondent and the Union signed anagreement to have an election conducted by the Regional Director. 606NATIONAL LABOR RELATIONS BOARDJust prior to the election, the Union reported to representatives oftheRegionalDirector several instances of alleged interference,restraint, and coercion by the respondent in connection with the pro-posed voting.On September 14, 1937, the. election was held, theUnion having expressly reserved its right to file charges against therespondent upon the basis of its alleged efforts to influence the out-come of the election. In the election the Union lost by eight votes,which results were certified to the parties by the Regional Director.It was testified by Bebermeyer, Kelley, Martin, and several otherwitnesses for the Board that the Union represented a majority ofthe employees just prior to the election.The most conservative ofthis testimony was to the effect that the Union represented a majorityby at least 40 employees at the time of the election. It was alsotestified that membership in the Union declined prior to the'electioncoincidentallywith the respondent's campaign to disparage theUnion.This testimony stands substantially uncontroverted by therespondent.During the week preceding the. holding of the election, the evi-dence shows that Reeder and several of the plant superintendentsand foremen made various statements and threats to employees toinfluence their votes in the coming election.Most of these acts ofinterference, restraint, and coercion are not denied by the respondent,and the remainder are not satisfactorily refuted.Because of theclarity of the evidence, we deem it unnecessary to describe each ofthese instances in detail, but will mention most of them only bygeneral reference.About 1 week before the election, Reeder told Spraggins, an em-ployee at the Combined plant, that Reeder's brother-in-law had losthis job and home in West Virginia because of membership in a unionand could tell Spraggins all about unions.Reeder also told Sprag-gins to tell his fellow employee, Kelley, that Reeder didn't think theUnion was needed. Spraggins delivered Reeder's message to Kelleythe day before the election.On the day before the election, Reeder approached T. F. Scar-borough, an employee at the Combined plant, and after minimizingthe benefits to be derived from membership in the Union and pointingout how well the respondent treated its employees, announced con-fidently that the Union would lose in the election.Reeder likewisestated that even if the Union were designated in the election it stillwould not have a contract. This confidence in the election results wasagain reflected in a conversation between Reeder and S. C. Scar-borough the evening of election day, when Reeder said, "Sam, wecan whip you down at anything you go at. Anything you bring upwe can whip your ears down on it." DECISIONS AND ORDERS607Two days before the election, H. Teegerstromn, the Sanford B plantsuperintendent, called two employees into his office and talked to themat length about the pending election and the Union. In essence, hetold the men that the Union would cause strikes and disrupt therelations between the respondent and its employees.He also re-marked that the-respondent would close its plants rather than havea closed shop.Teegerstrom then stated that he understood that someemployees desired to form an inside union, and that the first stepwas to defeat the Union in the election.On the morning of the election, Teegerstrom remarked to one ofthe employees he had called into the office 2 days before, that theemployee might not be working by the following week. Similar re-marks were made by Teegerstrom to two other employees on the dayprevious.Strong hints that the Union might cause the respondentto close its plants were also made to various employees by Reeder,at the Sanford A and Sanford B plants, and by McKinney, theMcIlroy ptant superintendent.Naylor, acting superintendent of theAlexander plant and foreman at the Sanford B plant, informed oneemployee on the day before the election, "Remember who has beenpaying you for the last three months."Various employees were also told by the superintendents of theMcIlroy and Sanford A plants, and by Reeder, at the Combinedand Sanford B plants, that the respondent would pay no annualbonus if the Union were successful in the election. In one instance,itwas stated that a better bonus would be paid by the respondent ifthe employees failed to select the ,Union in the election.On oneoccasion, Reeder stated that the information concerning the closingof the plants and the failure to pay a bonus had come from Nelson,the respondent's president, and from another of the respondent'sofficials in the main office in Charleston, West Virginia.Attempts were also made to destroy the confidence of employees inthe Union-by Larson, the Stinnett plant superintendent, and by Han-son, a supervisory employee of United Carbon Company, the parentcorporation, from the main office in Charleston, West Virginia.Han-son openly asked two employees at the McIlroy plant, 2 days beforethe election, how they intended to vote.While not seriously denying the occurrence of these activities by itssupervisory employees, the respondent contends that such actions werecontrary to instructions and without the scope of their authority, andtherefore not attributable to the respondent. Such contention is obvi-ously without merit.The plant superintendents had authority tohire and discharge employees and were responsible for the work intheir respective plants.The respondent clearly made them its agentsin its dealings with the employees.Further, the assistant general su-perintendent, Reeder, was one of the most active of the respondent's 608NATIONAL LABOR RELATIONS BOARDsupervisory employees in the efforts to defeat the Union.There isconfusion in the record as to whether or not the respondent actuallyinstructed its plant superintendents and Reeder not to interfere in theelection.Assuming that such instructions were issued, however, it isnoteworthy that their flagrant violation by Reeder and the plant su-perintendents resulted in no disciplinary action, although admittedlyknown to the respondent's general superintendent and to Keenan.We find that by the foregoing acts the respondent has interferedwith, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.B. The dischargesLuther Martinstarted to work for the respondent about June 8,1932.Since December 1935 he had been employed as an operator atthe Alexander plant, under C. V. Teegerstrom, the plant superintend-ent.Among other things it was his duty to operate the machinery inunits 5, 6, and 7 and, until July 16, 1937, to keep such machinery lubri-cated.On that date, the duties of Martin and the other operatorswere changed slightly, so that thereafter he was responsible for thelubrication of the machinery in unit 6 only.He had never receivedcomplaints about his work.Rather, Teegerstrom had publicly com-plimented his efficiency in lubricating the machinery on several occa-sions.Martin joined the Union in March 1935, as a charter member.Hebecame the most active member in the Alexander plant, about 97 percent of whose employees were members of the Union. The respondentadmits that it knew of Martin's prominence in affairs of the Union.Martin also held offices with the Union, and served on the committeethat attempted to negotiate a contract with the respondent on August9 and August 23, 1937.On August 31, 1937, after the end of his shift, Martin posted in thebathhouse used by employees several copies of a notice by the Unionconcerning a speech to be made regarding oil workers' problems byJohn L. Lewis, chairman of the Committee for Industrial Organiza-tion.Martin then left.Shortly thereafter, Teegerstrom andWil-liams, the foreman, entered the bathhouse.Upon seeing the noticesposted, Teegerstrom tore them down.He then asked Williams if thelatter knew who had posted the notices.Williams said he did notknow. Teegerstrom then said that he had an idea as to who had postedthe notices,3 and instructed Williams to have Martin report to him thenext, morning before going to work.Later, Teegerstrom attached anote to Martin's locker telling him to report the next morning beforegoing to work. On the following morning, September 1, 1937, Martin3 Teeeerstrom testified upon cross-examination that he assumed that Martin had postedthe notices. DECISIONS AND ORDERS669reported to Teegerstrom and was discharged,' allegedly because of un-satisfactory work.Martin protested the basis assigned for his dis-charge and accused Teegerstrom of discharging him for union activity.Martin then obtained his check from the respondent's office in Borger.At the time of his discharge, Martin received 70 cents per hour for40 hours a week, or $28 per week. From that date until the time of thehearing he has earned not more than $88.On October 5, 1937, Martin received a letter from Nelson, the re-spondent's president, inviting Martin to appear at the Borger officethe following day and prove that he was not discharged for ineffi-ciency.In response to the letter, Martin saw Nelson and the respond-ent's attorney on October 6, 1937.At that time Nelson asked Martin tohand over whatever evidence he had that he was discharged for unionactivities, which request Martin refused.Martin requested, Nelson forreinstatement with back pay, but with no success.It is admitted by the respondent that notices of wrestling matches,baseball games, dances, and other gatherings are customarily allowedto be posted in the bathhouse. It is also admitted that no rule existsagainst the posting of union notices, although Teegerstrom testifiedthat he would not allow this type of notice to be posted.The respondent contends that Martin was discharged for improperlubrication of the machinery assigned to him.Hedgecoke, a repair-man, testified on behalf of the respondent that some time after October4, 1937, at Teegerstrom's instructions, he made a thorough inspectionof the machinery in unit 6, which it was Martin's duty to lubricate,and in units 5 and 7.Hedgecoke testified further that as a result ofthe inspection he found some bearings in unit 6 worn out, but admittedthat some repairs had to be made in unit 5 but not in unit 6. The fol-lowing is his testimony with reference to the worn-out bearingsallegedly found in unit 6:Q. Unit 6?A. No, they aren't replaced yet in unit 6. I just said they wereworn out.Q. But they are still running on?A. They are running, yes.Q. And the machinery is operating satisfactorily?A. Yes.Hedgecoke also testified to the truth of a statement made by himon September 15, 1937, that Martin's work was satisfactory, and thatdaily inspections of the machinery failed to disclose anything wrong.Goodnight, another repairman, testified that he had made daily in-spections of Martin's work during the entire period that the latterwas employed as an operator, and that he continually found some-thing wrong.During the same time, however, Teegerstrom publicly 610NATIONAL LABOR RELATIONS BOARDcomplimented Martin several tunes on his efficiency. It is significantalso that Martin was not warned that his work was unsatisfactoryprior to his discharge.Moreover, the respondent admitted that oneoperator whose work was worse than Martin's is still employed.Thefailure to lubricate the machinery properly is stated by the respond-ent to be the sole cause of Martin's discharge, and it is admitted thathis work was otherwise satisfactory.All the other operators on units5, 6, and 7, who daily came in contact with Martin's work, testifiedto his efficiency.Moreover, there is unrefuted testimony by one of the employeesthat Teegerstrom said on one occasion in June 1937, with reference toMartin and certain other active Union members, "I'll fire the damnbunch of them." There is further testimony in the record that Tee-_gerstrom approached Bowling, a fellow employee of Martin, aboutJuly 1, 1937, with the proposition that Bowling start a fight withMartin over union activities, which fight was to serve as a cause forMartin's discharge.This incident is substantially admitted byTeegerstrom.We find that the respondent discharged Martin on September 1,1937, because of his union activities.Sum Scarboroughwas employed at the Combined plant from June1935, until October 9, 1937.During his employment, Scarboroughworked in several capacities, finally being promoted to operator inthe dustless unit, the highest paid class of hourly work.The respond-ent admits that his work was satisfactory.Scarborough joined the Union in June 1937, and became an activemember.He was selected by the Union to be in charge of activitiesat the Sanford A, Sanford B, and Combined plants, in the vicinityof Sanford, Texas, which is about 17 miles from Borger. Scar-borough arranged and conducted the Union meetings held in San-ford and served on the committee which attempted to negotiate acontract with the respondent.His activity in behalf of the Unionwas admittedly known to the respondent.After the election held on September 14, 1937, Reeder approachedScarborough, in the presence of Patterson, the plant superintendent,and said in substance, "A guy called me Bebermeyer" (the Unionrepresentative).Scarborough replied, "Hell, man, you ought to puthim on a pension. That is the first time you have been called a whiteman in 90 clays."Reeder then said, "What?Let a man call methat old bald-headed son-of-a-bitch?"Reeder then asked what theUnion intended to do since it had lost the election. Scarborough re-plied that the Union had not been treated fairly in the election.Reeder then suggested the formation of an inside union and toldScarborough to get a copy of the contract used by the inside unionat the Phillips Petroleum Company's plant nearby.Four or 5 days DECISION'S AND ORDERS611later, about October 1, 1937, Reeder again addressed Scarboroughand said that the previous conversation was not meant to be repeated.Reeder then said, "What hale you decided about the companyunion?"Scarborough replied in emphatic terms that he would havenothing to do with the formation of an inside union.On October 9, 1937, Patterson and Lundquist, the bookkeeper,stopped Scarborough on the road and told him to report at the San-ford B plant at 4 p. m. that clay. Scarborough was given no informa-tion as to the tenure or the wages of his new job. Scarborough toldPatterson he would see him at the Combined plant later.There-after, Scarborough returned to the Combined plant, to find that Pat-terson had gone to a meeting called by Shinn i n Borger. The book-keeper and the foreman instructed Scarborough to report to theSanford B plant, but were unable to answer his questions concern-ing the wages and tenure of employment. Scarborough, however,was informed that he was transferred to the Sanford B plant inaccordance with-.a request by its superintendent, H. Teegerstrom, fora man to work in the dustless unit. Scarborough then went to theSanford B plant, where he found that its superintendent had alsogone to the meeting in Borger. The bookkeeper was unable to giveScarborough any information concerning his new job, and excusedhim from work for the day.Scarborough then went to see Shinn, who professed ignorance ofthe transfer and told Scarborough that Patterson could tell himabout it in the morning.On the following morning, October 10, 1937,Scarborough saw Patterson at the Combined plant office.Pattersonrefused to talk without a witness. Scarborough having also obtaineda witness, the four men went outside the building and discussed thetransfer.Patterson was unable to give definite information as to thewages and permanency of the new job. Scarborough then said thathe preferred to remain in his old job, that the machinery in the dust-less unit at Sanford B was of a type new to him, and he would haveto start anew to learn it.He also asked Patterson if he could havehis old job back if he did not make good at the Sanford B plant. TothisPatterson replied that he had nothing more to do with thetransfer, that he had the power to transfer Scarborough to the otherplant but not to bring him back.Scarborough went that afternoon to see Teegerstrom, and dis-covered that he was out of town for the day.He then told Naylor,a foreman at the Sanford B plant, that he would see Teegerstromthe next morning about 10 o'clock.Naylor excused Scarboroughfrom work for the day. Scarborough called at the office of the San-ford B plant the next morning, October 11, and found awaiting himthere Teegerstrom, Naylor, Eldridge, another foreman, and Means,the bookkeeper.Teegerstrom refused to give Scarborough any in- 612NATIONAL LABOR RELATIONS BOARDformation concerning the job, except that he could "take it or leaveit."The details of the conversation are disputed, but it appearsthat Scarborough either accepted the job or indicated that he. wouldbe back. In any event, from subsequent events it is clear thatTeegerstrom expected Scarborough to return.Some 2 hours after the conversation Teegerstrom decided to fillthe job meant for Scarborough by transferring another employee inthe plant.Although the respondent contended in its answer thatScarborough voluntarily quit his employment, which contention wasalso advanced at the hearing, Teegerstrom finally admitted on cross-examination that he terminated Scarborough's employment at thistime because of the latter's alleged refusal to state definitely.whetheror not he would return to work in the afternoon.About 3: 30 p. in. the same day, Scarborough returned to the plantpreparatory to starting work.He accosted Eldridge regarding theavailability of a locker and was told by him that there were somevacant lockers in the bathhouse.Eldridge then told Scarboroughthat Teegerstrom wished to see him. In this connection, Eldridgetestified that Teegerstrom instructed him to send Scarborough tothe office when he came.Scarborough then went to the office, followed by Eldridge, althoughthe latter testified that he was in the midst of giving instructions toanother employee. In the office Scarborough found Teegerstrom,Naylor and Means. Teegerstrom asked Scarborough if he had de-cided whether or not to take the job. Scarborough replied that hehad and was ready to start to work. Teegerstrom then told Scar-borough there was no job for him, that another man had been putin his place, and that Scarborough should have accepted definitelythat morning.On the following morning, October 12, 1937, Scarborough wentto see Patterson at the Combined plant, and requested his job back,tellingwhat had transpired at the Sanford B plant. Pattersonstated that he could not use Scarborough, and that the matter wasclosed.It is admitted, however, that Scarborough's old job was thenvacant and was not filled until about a week or 10 days later.At the time of the termination of his employment, Scarboroughreceived 75 cents per hour for 40 hours work a. week, or $30 per weekHe has since been paid on the Sanford B pay roll for October 9,1937, the day of the transfer, although he did no actual work onthat day.Scarborough has not since found other employment.Teegerstrom testified that he saw Reeder and Patterson at theCombined plant on the morning of October 9, but that Scarborough'sprospective transfer was 'not discussed.Teegerstrom also rode the17 miles to Borger with Patterson on the afternoon of October 9,but testified that Scarborough's transfer was not then discussed. DECISIONS AND ORDERS613He further testified that he called Patterson about noon on October9 and requested an extra man to work in the dustless unit.Patter-son's testimony on the point made no mention of the word, "extra."Teegerstrom admitted that he only wanted an extra dustless operatoron hand, although there already were several extra dustless operatorsin the plant.No satisfactory explanation was offered as to whyTeegerstrom did not break in one of his other employees as an extradustless operator, as he eventually did.Likewise, the record offersno satisfactory answer to the question of why Scarborough, ratherthan one of the extra employees at the Combined plant, was trans-ferred to meet Teegerstrom's request. It was shown to be unusualfor regular operators to be transferred, and then onlyin casesof promotion or for disciplinary reasons.The respondent offers as an additional contention that Scarboroughwas transferred because of insubordination toward his superintendentand because he was a troublemaker. The overwhelming weightof the evidence fails to sustain this contention.Rather, it tendsto.show that 'at most Scarborough was outspoken in favor of theUnion, and was no more contentious than his fellow employees.Moreover, it was testified by two witnesses that Lundquist, theCombined plant bookkeeper, who was closely identified with Patter-son, told them several days prior to the transfer that Scarborough,was causing trouble and would be gotten rid of the first chance.that might arise.This testimony is inconclusively refuted by therespondent.We find that the respondent discharged Scarborough on October11, 1937, because of his union activities.We find that the respondent has discriminated with respect to hireand tenure of employment against Luther Martin and Sam Scarbor-ough, thereby discouraging membership in a labor organization, andthat by such acts, and by other acts herein mentioned, the respondenthas interfered with, restrained, and coerced its employees in the exer-cise of the rights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the operation of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYIn addition to an order to cease and desist from its unfair laborpractices, we shall further order the respondent to offer immediate 614NATIONAL LABOR RELATIONS BOARDand full reinstatement to the two employees whom we have foundwere discriminatorily discharged.The respondent will also be orderedto pay them back pay from the dates of their respective discharges tothe date of the offer of reinstatement,less any amounts they may haveearned in the meantime.VI.THE QUESTION CONCERNING REPRESENTATIONOn July 30, 1937, the Union notified the respondent by letter thatit represented a majority of the employees, and requested a conferencefor the purpose of negotiating a contract.On August 9, 1937, theconference was held, at which time a proposed contract was submittedto the respondent. Subsequently, on August 23, 1937, the respondentquestioned the authority of the Union to act for its employees andcalled for proof of the membership claimed.On August 27, 1937, therespondent announced publicly to meetings of its employees held inits several plants than it had ceased negotiations with the Union, inview of the latter's failure to produce evidence substantiating its claimto represent a majority of the employees.Since we have found that the respondent, through its agents, en-gaged in numerous acts of interference,restraint,and coercion inconnection with the consent election, the Board is clearly not precludedby the consent election from determining bargaining representatives.We find that a question has arisen concerning representation ofemployees of the respondent.VII.TIDE EFFECT OF TILE QUESTIONCONCERNINGREPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the respondentdescribedin Section I above, has a close, intimate,and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.VIII.THE APPROPRIATE UNITAt the hearing, it was stipulated that the bargaining unit should bethe same asthat agreed upon on September 10, 1937, for the consentelection.However, the unit was not clearly defined in the consentelection agreement, eligibility to vote being determined on the basisof a list of employees attached to the said agreement.An inyestigationof the names on such list shows that it includes most but not all em-ployees at the respondent's laboratory, central machine shop, theeight plants here involved, and hourly employees on the general super-vision pay roll, excluding supervisory employees, office and clerical DECISIONS AND ORDERS615workers, and the construction gang.The testimony does not revealthe reason for the exclusion of the few employees within the aforesaidclassifications.We are of the opinion that significance should not,therefore, be given to the omission of such names from the list.We find that all employees of the respondent in its Alexander, Nor-rick,Mcllroy, Rock Creek, Stinnett, Sanford A, Sanford B, and Com-bined plants, at its central machine shop, its laboratory, and thosetermed "general supervision" employees who are paid on an hourlybasis, excluding supervisory employees, office and clerical workers,and construction employees, constitute a unit appropriate for the pur-poses of collective bargaining and that said unit will insure to em-ployees of the respondent the full benefit of their right to self-organization and to collective bargaining and otherwise effectuate thepolicies of the Act.IX. TIIE DETERMINATION OF REPRESENTATIVESThere was introduced in evidence at the hearing the respondent'spay rolls for the pay period ending August 31, 1937, showing ap-proximately 257 employees within the appropriate unit.There wasalso introduced, by stipulation, a list of the employees shown on therecords of the Union as members.Of the approximately 257 em-ployees, the names of some 145 appear on this list.However, asstated above, a majority of the employees did not designate theUnion at the consent election.Since such result we have found wasinfluenced by the respondent's unfair labor practices, it cannot betaken as determinative of the true choice of the employees.We areof the opinion, however, that in view of such circumstance the ques-tion concerning representation can best be resolved by the holding ofan election by secret ballot.Inasmuch as considerable time has elapsed since the date of thefiling of the petition, we shall direct that all employees in the appro-priate unit who were employed by the respondent during the payperiod next preceding the date of this Direction of Election, exceptthose who have since quit or been discharged for cause, shall beeligible to vote in, the election.We shall not at this time set thedate. for holding an election but shall direct that the election bedelayed until such time as the Board is satisfied that there has beensufficient compliance with its order to permit an election uninfluencedby the respondent's conduct.Upon the basis of the above findings of fact and upon the entirerecord in the base, the Board makes the following:CONCLUSIONS OFLAW1.Oil Workers International Union, Local 236, is a labor organiza-tion, within the meaning of Section 2 (5), of the Act.106791-35-Nol vii!O 616NATIONAL LABOR RELATIONS BOARD2.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7of the Act, has engaged in and is'engaging in unfair labor practices,within the meaning of Section 8 (1), of the Act.3.The respondent, by discriminating in regard to the hire andtenure of employment of Luther Martin and Sam Scarborough, andthereby discouraging membership in a labor organization, has en-gaged in and is engaging in unfair labor practices, within the mean-ing of Section 8 (3), of the Act.4.The aforesaid unfair labor practices are unfair labor prac-tices affecting commerce, within the meaning of Section 2 (6) and(7), of the Act.5.A question affecting commerce has arisen concerning the repre-sentation of employees of the respondent, within the meaning ofSection 9 (c) and Section 2 (6) and (7), of the Act.6.All employees of the respondent at its Alexander, Norrick,Mcllroy, Rock Creek, Stinnett, Sanford A, Sanford B, and Combinedplants, at its central machine shop, its laboratory, and those termed"general supervision" employees who are paid on an hourly basis,excluding supervisory employees, office and clerical workers, andconstruction employees, constitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b)of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatUnited Carbon Company, Inc., and its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Discouraging membership in Oil Workers International Union,Local 236, or any other labor organization of its employees, by dis-charging any of its employees because of membership in Oil WorkersInternational Union, Local 236, or any other labor organization, orby discriminating in any other manner in regard to their hire ortenure of employment;(b) In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act. DECISIONS AND ORDERS6172.Take the following affirmative action which the Board finds will,effectuate the policies of the Act :(a)Offer immediate and full reinstatement to Luther Martinand Sam Scarborough to their former positions without prejudice totheir seniority and other rights and privileges; ,(b)Make whole Luther Martin and Sam Scarborough for anylosses of pay they have suffered by reason of the respondent's dis-crimination in regard to their hire or tenure of employment, by pay-ment to each of them, respectively, of a sum of money equal to thatwhich he would have earned as wages during the period fromthe date of such discrimination to the date of the offer of reinstate-ment, less any amount he may have earned during such period;(c)Post immediately in conspicuous places throughout its plantsand other places of employment, and maintain for a period of atleast thirty (30) consecutive days, notices stating that the respondentwill cease and desist in the manner aforesaid;(d)Notify the Regional Director for the Sixteenth Region inwriting within ten (10) days from the date of this order what stepsthe respondent has taken to comply herewith.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with UnitedCarbon Company, Inc., an election by secret ballot shall be conductedat such time as the Board shall hereafter direct as stated in SectionIX of the above decision, under the direction and supervision of theRegional Director for the Sixteenth Region, acting in this matteras agent for the National Labor, Relations Board, and, subject toArticle III, Section 9, of said Rules and Regulations, among all em-'ployees of United Carbon Company, Inc., at its' Alexander, Norrick,Mcllroy, Rock Creek, Stinnett, Sanford A, Sanford B, and Com-bined plants, at its central machine shop, its laboratory, and thosetermed "general supervision" employees who are paid on an hourlybasis, who were employed by the respondent during the pay periodnext preceding the date of this Direction, excluding supervisory em-ployees, office and clerical workers, construction employees, and thosewho since have quit or been discharged for cause, to determinewhether or not they desire to be represented by Oil Workers Inter-national Union, Local 236, for the purposes of collective bargaining.